DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following:
   Figure 1:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The reference numerals and lines are blurry as they have a dot matrix background, which distorts the view.
	

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following informalities:
   Page 1, lines 22 and 29:  The term "Cheddar" should not be capitalized as it is referring to a generic cheese and not referring to a city or region.
   Page 2, lines 4-11:  It is not clear how a Chinese patent used for judgement of Jinhua ham is described as identifying grades of cheddar cheese.  It is not clear if Applicant has inadvertently substituted ham for cheddar cheese or providing an admission of using the teachings in the Chinese patent to grade cheese.
   Page 2, lines 6, 7, 8, 9, and 11:  The term "Cheddar" should not be capitalized as it is referring to a generic cheese and not referring to a city or region.
   Page 2, lines 11 and 30:  The conjunction -- and -- should be inserted after the semicolon.
   Page 3, line 8:  The article -- a -- should be inserted prior to the term "gas".
   Page 3, line 9:  The article -- a -- should be inserted prior to the term "clustering".

   Page 3, line 21:  The article -- the -- should be inserted prior to the term "gas".
   Page 3, line 30:  The article -- an -- should be inserted prior to the term "injection".
   Page 4, line 3:  The numeral "28" should be corrected to read
-- Twenty-eight --.  
   Page 4, line 20:  The article -- a -- should be inserted prior to the term "clustering".
   Page 5, line 1:  The article -- a -- should be inserted prior to the term "clustering"; and the article -- a -- should be inserted prior to the term "large".
   Page 5, line 14:  The article -- an -- should be inserted prior to the term "f1".
   Page 5, line 16:  The article -- the -- should be inserted prior to the term "f1".
   Page 6, line 3:  The article -- a -- should be inserted prior to the term "gas".
   Page 6, line 21:  The designation "[p1]" should be deleted.
   Page 6, line 29:  A -- period -- should be inserted after the abbreviation "FIG"; and the conjunction -- and -- should be inserted after the semicolon.
   Page 7, line 1:  A -- period -- should be inserted after the abbreviation "FIG"
   Page 7, line 11:  The numeral "12" should be corrected to read -- Twelve --.  
   Page 7, lines 19 and 24:  The numeral "2" should be corrected to read -- two --; and the term "Cheddar" should not be capitalized.
   Page 7, line 20:  The numeral "6" should be corrected to read -- six --.
   Page 8, lines 11 and 16:  The numeral "3" should be corrected to read
-- three --.

   Page 9, line 16:  The numeral "28" should be corrected to read
-- twenty-eight --.  
   Page 9, line 18:  The term "Cheddar" should not be capitalized as it is referring to a generic cheese and not referring to a city or region.
   Page 11, line 10:  The numeral "28" should be corrected to read
-- twenty-eight --.  
   Page 11, line 11:  The numeral "14" should be corrected to read -- fourteen --.  
   Page 12, lines 22 and 25:  The numeral "28" should be corrected to read
-- twenty-eight --.  
   Page 12, line 34:  The term "Cheddar" should not be capitalized as it is referring to a generic cheese and not referring to a city or region.
   Page 12, line 34:  The numeral "27" should be corrected to read
-- twenty-seven --; and the numeral "6" should be corrected to read -- six --, respectively.
   Page 12, line 35:  The numeral "21" should be corrected to read
-- twenty one --.  
   Page 16, lines 4, 5, 12, 15, and 16:  The numeral "28" should be corrected to read -- twenty-eight --.  
   Page 16, line 12:  The numeral "21" should be corrected to read
-- twenty one --.  
   Page 17, line 12:  The numeral "21" should be corrected to read
-- twenty one --.


The use of the terms "Cabot", Kerrygold", and "Teflon", which are trade names or marks used in commerce, have been noted in this application.  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
   Re claim 1, claim line 8:  The article "the" should be deleted to make the sentence read smoother.
   Re claim 1, claim line 12:  The conjunction -- and -- should be inserted after the semicolon. 
   Re claim 2, claim line 3:  The article "the" should be deleted to make the sentence read smoother.
   Re claim 3, claim line 2:  The article -- the -- should be inserted prior to the term "method" to make the sentence read smoother.

   Re claim 3, claim line 5:  The article "the" should be deleted to make the sentence read smoother.
   Re claim 4, claim line 2:  The article -- a -- should be inserted prior to the term "k-means" to make the sentence read smoother.
   Re claim 4, claim line 3:  The article "the" should be deleted to make the sentence read smoother.
   Re claim 5, claim line 2:  The article -- a -- should be inserted prior to the term "cluster" to make the sentence read smoother.
   Re claim 5, claim line 3:  The article -- the -- should be inserted prior to the term "k-means" to make the sentence read smoother.
   Re claim 6, claim line 2:  The article -- a -- should be inserted prior to the term "cluster" to make the sentence read smoother.
   Re claim 6, claim line 3:  The article -- the -- should be inserted prior to the term "k-means" to make the sentence read smoother.
   Re claim 7, claim line 2:  The article -- the -- should be inserted prior to the term "identification" to make the sentence read smoother.
   Re claim 7, claim line 3:  The letter "K" should be corrected to read -- k -- to maintain consistency with other instances of k-means recited in the claims.
   Re claim 8, claim line 2:  The article "the" should be deleted to make the sentence read smoother.

   Re claim 9, claim line 2:  The article -- a -- should be inserted prior to the term "gas" to make the sentence read smoother.
   Re claim 9, claim line 10:  The "period" should be replaced with a
-- semicolon --; and the conjunction -- and -- should be inserted after the inserted semicolon.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101706490 (Guo et al.) in view of "Development and Validation of an APCI-MS/GC-MS Approach for the Classification and Prediction of Cheddar Cheese Maturity" (Gan et al.).



With respect to the limitations of claims 1 and 8, Guo et al. disclose a method for judgment of cheddar cheese grade based on identification characteristic flavor compounds, characterized in that the method comprises the following steps:
      selecting cheddar cheeses of different grades as standard products (translated page 3, fifth fulll paragraph, lines 1-2 and page 6, second full paragraph, lines 1-2 - cheddar cheese products are obtained from various places of origin and different seasons), and gathering chemical index sample data from the standard products (page 4, sixth and seventh full paragraphs - chemical indicators of cheese product to be evaluated are gathered and entered into system);
      proceeding with clustering of characteristic flavor compounds as screened out in the step (2) to obtain the identification characteristic flavor compounds of cheddar cheeses (page 4, third full paragraph, lines 1-2 - chemical indicators gathered are clustered by Kohonen self-organizing feature mapping);
      measuring concentrations of the identification characteristic flavor compounds of cheddar cheeses of known grades (page - chemical indicators of known cheese products, which contribute to characteristic flavors of cheddar cheese, are gathered), and establishing a training set for training of a support vector machine (page 4, third through sixth paragraphs - data is provided to a BP network for training); and 
      measuring the concentrations of the identification characteristic flavor compounds of cheddar cheese to be tested (page 5, third paragraph - physical and chemical indicators of cheese products to be evaluated are measured and data is input into system) and inputting the concentrations into the support vector machine trained to judge the grade of cheddar cheeses to be tested (page 5, fourth and fifth paragraphs - cheese products are identified if indicators belong to a known catefory.  If not, then a new training set is established using the indicators as the core sample and the new corresponding BP network is trained).  Guo et al. fail to disclose extracting volatile flavor compounds from the standard product and using a gas sniffing device comprising gas chromatograph-mass spectrometer to measure the concentration of the flavor compounds of the cheese products.
   Gan et al. disclose a process for predicting cheddar cheese maturity utilizing an atmospheric pressure chemical ionization-mass spectrometry (APCI-MS) coupled with gas-chromatography-mass spectrometry to investigate volatile compounds found in cheddar cheese of different maturity to enable characterization of the cheeses based on their ripening stages.  A MS nose interface was utilized to sample the headspace (page 443, section 2.1-2.2).  Additionally, twenty-three aroma compounds were detected in the headspace of grated cheese (page 444, section 3.1).  Modifying Guo et al. to utilize gas chromatograph-mass spectrometry to extract volatile flavor compounds would have been obvious to one of ordinary skill in the art at the time of filing because gas chromatograph-mass spectrometry is very accurate in identifying many different volatile compounds within a headspace.   

   With respect to the limitations of claim 2, the combination of Guo et al. in view of Gan et al. disclose screening many of the flavor compounds claimed (Gan et al. -Table 1).  Identifying any one particular flavor compound is deemed to be a choice of design that would be obvious to one of ordinary skill in the art at the time of filing given that Gan et al. discloses detecting twenty-three compounds.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101706490 (Guo et al.) in view of "Development and Validation of an APCI-MS/GC-MS Approach for the Classification and Prediction of Cheddar Cheese Maturity" (Gan et al.) as applied to claim 1 above, and further in view of "K-Means Clustering with Improved Initial Center" (Chen et al.).
   With respect to claim 4, the combination of Guo et al. in view of Gan et al. discloses all of the limitations of the base claim, including clustering of characteristic flavor compounds.  The combination fails to disclose k-means clustering algorithm is used for clustering of the characteristic flavor compounds.
	   Chen et al. disclose a new clustering method based on k-means, whereby improvent to the k-means algorithm is investigated.    One of ordinary skill in the art 
	   
	   With respect to the limitations of claims 5 and 6, the Examiner argues that the cluster number chosen to run the algorithm is a choice of design that would be well within the purview of one of ordinary skill in the art with respect to clustering algorithms.  The choice of any specific cluster center numbers would be a choice of design to one of ordinary skill in the art that would be obtained through routine experimentation.  Furthermore, the courts have ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

   With respect to the limitations of claim 7, the combination of Guo et al. in view of Gan et al. disclose screening many of the flavor compounds claimed (Gan et al. -Table 1).  Identifying any one particular flavor compound is deemed to be a choice of design that would be obvious to one of ordinary skill in the art at the time of filing given that Gan et al. discloses detecting twenty-three compounds.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Prior art was not relied upon to reject claim 3 because the prior art of record fails to teach and/or make obvious a method of judging cheddar cheese grade further comprising the establishment of cheddar cheese simulation system, deletion and recombination experiment on the content of the characteristic flavor compounds in cheddar cheeses and elimination of flavor compounds of less overall aroma contribution to cheddar cheeses prior to the step (3) in combination with all of the limitations of the base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various chromatographic based detection systems for testing cheese.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856